Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 1 of 39 PageID #: 120




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ALI AL-AWADI,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )    Case No. 1:18-cv-03327-TWP-MPB
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                               Respondent.             )

            ENTRY ON MOTION FOR RELIEF PURSUANT TO 28 U.S.C. § 2255
                 AND DENYING CERTIFICATE OF APPEALABILITY

         This matter is before the Court on the Motion of Petitioner Ali Al-Awadi (“Al-Awadi”) for

  relief pursuant to 28 U.S.C. § 2255 (Dkt. 1). The Court concludes that no evidentiary hearing is

  necessary because “the motion and the files and records of the case conclusively demonstrate that

  the petitioner is not entitled to relief.” 28 U.S.C. § 2255. For the reasons stated below, the Motion

  is denied and the action dismissed with prejudice. In addition, the Court finds that a certificate of

  appealability should not issue.

                                        I. LEGAL STANDARD

         A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

  prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

  (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 “upon

  the ground that the sentence was imposed in violation of the Constitution or laws of the United

  States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

  in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28

  U.S.C. § 2255(a). “Relief under this statute is available only in extraordinary situations, such as

  an error of constitutional or jurisdictional magnitude or where a fundamental defect has occurred

  which results in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878–79
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 2 of 39 PageID #: 121




  (7th Cir. 2013).

                                 II. FACTUAL BACKGROUND

         Al-Awadi was charged by Second Superseding Indictment with four counts of sexually

  exploiting a minor through the production of child pornography, in violation of 18 U.S.C.

  § 2251(a), and four counts of attempted sexual exploitation of a minor through the production of

  child pornography, in violation of 18 U.S.C. § 2251(e). United States v. Al-Awadi, No. 1:15-cr-

  00072-TWP-DML-1 (“Cr. Dkt.”) (Dkt. 63.) The charges were based on four photographs Al-

  Awadi admittedly took (and then deleted) of sleeping four-year-old child victim one (“CV1”),

  while he was working at a daycare center on August 21, 2014.

         The first four counts required the Government to show, among other things, that Al-Awadi

  employed, used, persuaded, induced, enticed, or coerced CV1 to engage in “sexually explicit

  conduct,” which is defined to include a “lascivious exhibition of the anus, genitals, or pubic area

  of any person.” 18 U.S.C. §§ 2251(a), 2256(2)(A). The second four counts required the

  Government to show that he attempted to do so. Id. § 2251(e).

         Three of the photographs depicted CV1’s pubic area, and one of them depicted the inside

  of her pants. The Government’s theory of the case was that Al-Awadi took the photographs within

  seconds of sexually molesting CV1 during naptime on August 21, 2014, thereby meeting the

  “lascivious exhibition” standard. Al-Awadi admitted that he took the photographs during naptime

  on August 21, 2014, and that some of them depicted CV1’s pubic area. He did, however, dispute

  that the photographs involved a “lascivious exhibition”. Instead, he contended that he took the

  photographs because he was inspecting CV1 for a suspected injury—possibly caused, he said, by

  his watch when CV1 playfully wrapped her legs around his arm before naptime. He maintained


                                                  2
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 3 of 39 PageID #: 122




  that he deleted the photographs shortly after he took them because he was afraid that he would be

  blamed for any injury to CV1. He denied molesting CV1. The Government argued that Al-

  Awadi’s version of events was not credible, focusing on how his account had changed over time

  and how he failed to tell anyone about the photographs (or his purported purpose for taking them)

  until after they were discovered on his cell phone.

           Al-Awadi was tried by jury from February 23 through 26, 2016. (Cr. Dkt. 79–83.) The

  trial transcript spans more than 700 pages, and the Court summarizes the relevant evidence here.

           On the issue of whether Al-Awadi was sexually molesting CV1 when he took the

  photographs, CV1—who was six years old at the time of trial—testified that Al-Awadi touched

  her “in the privacy” during naptime at daycare. (Cr. Dkt. 121 at 9:12–10:6. 1) The jury also saw

  videotaped interviews with CV1 (conducted by a professional child interviewer) conducted on

  August 22, 2014, in which CV1 repeated (verbally and by pointing) that the part of her body that

  Al-Awadi had touched was her vagina. (Cr. Dkt. 120 at 87:22–88:5, 89:1–13, 90:8–93:5, 98:19–

  100:6, 103:16–19.) One of CV1’s daycare teachers testified that CV1 told her shortly after naptime

  on August 21, 2014 that Al-Awadi had touched her “down there,” pointing to her vagina, and that

  it hurt. Id. at 14:5–15:2. The teacher explained that she had Al-Awadi return to the room and that,

  when CV1 said he touched her vagina, Al-Awadi pulled CV1 onto his lap and said, “No, thank

  you” to CV1 . Id. at 15:6–23. CV1’s parents testified that, later in the evening on August 21, 2014,

  CV1 told them that Al-Awadi touched her “tito” which is the word CV1 used to describe her

  vagina 2; they also testified about CV1’s behavioral changes after they picked her up from daycare



  1
    For ease in locating the pages cited, citations to the trial transcript are to the page numbers “stamped” on it when it
  was filed in CM/ECF.
  2
    See Dkt. 119 at 32, 45,52, 103.
                                                             3
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 4 of 39 PageID #: 123




  on August 21, 2014. (Cr. Dkt. 119 at 46:5–11, 51:19–52:25, 76:11–77:17.) The forensic nurse

  who examined CV1 on the night of August 21, 2014 testified that she found swelling and areas of

  redness that were consistent with digital penetration and that she could find no other medical

  explanation for the findings. Id. at 115:12–119:8. A pediatrician who later examined CV1 and

  reviewed the forensic nurse’s examination findings testified that it was unlikely that CV1’s injury

  was caused by a watch. (Cr. Dkt. 121 at 46:23–47:17, 54:18–56:19.) A forensic scientist testified

  that DNA consistent with Al-Awadi’s DNA was found inside the crotch panel of the underwear

  CV1 was wearing on August 21, 2014. Id. at 140:19–141:11, 143:12–144:11, 171:22–25, 172:5–

  6, 173:7–176:10.

         The Government also offered into evidence Al-Awadi’s cell phone, from which the four

  photographs were recovered. A digital forensic examiner testified that the first two photographs

  had time stamps showing they were taken at 1:23:13 p.m. and 1:23:19 p.m., and that the second

  two photographs were taken at 1:25:55 p.m. and 1:26:01 p.m. Id. at 96:16–98:9. He testified that

  the photographs had been deleted by the time he examined the cell phone, but that he could not

  tell when the deletions occurred. Id.; see also id. at 98:14–16. The Government also offered

  another picture recovered from Al-Awadi’s cell phone—a picture of Al-Awadi and CV1 taken on

  an unknown date. Id. at 112:10–114:13, 118:13–16. The examiner testified that that picture had

  been deleted before he examined the cell phone. Id. at 113:9–12.

          The Government also offered the testimony of the lead detective who investigated the case

  and his videotaped interview of Al-Awadi. (Cr. Dkt. 120 at 108:24–110:16.) During the interview,

  law enforcement had not yet examined Al-Awadi’s cell phone and did not know that Al-Awadi

  had taken photographs of CV1. See id. at 11:15–20, 115:4–9. In the interview, Al-Awadi gave


                                                  4
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 5 of 39 PageID #: 124




  several versions of what had occurred on August 21, 2014, all of which focused on his claim that

  CV1 may have injured herself on his watch. Id. at 124:6–125:22, 128:2–130:1, 130:17–131:16,

  133:15–134:5. He never mentioned that he had taken photographs of CV1 in an attempt to inspect

  her for injuries and, in fact, repeatedly denied that he had seen CV1’s underwear. Id.

         The Government presented testimony from Michael Johnson (“Agent Johnson”), a special

  agent with the Department of Homeland Security (“DHS”). At the final pretrial conference, the

  Government explained that Agent Johnson would “kind of teach the jury about some of the things

  that are typically looked at in determining whether an image is lascivious or not lascivious.” (Cr.

  Dkt. 130 at 12–13.) Al-Awadi’s counsel did not object. Id.

         At the time of the trial, Agent Johnson had been investigating cyber child exploitation cases

  for DHS for 10 years. (Cr. Dkt. 121 at 195:15–196:1.) He had training in the area from DHS, the

  United States Department of Justice, the Dallas Crimes Against Children Conference, the Internet

  Crimes Against Children Conference and digital forensics training from the DHS, the Department

  of Justice, as well as vendor-based training, actual computer platform-specific training. Id. at

  196:2–13. He had been involved in “approximately 500 or more” investigations involving

  computer-based exploitation of a child, which required him to investigate the possession,

  distribution, and production of child exploitation material and child pornography and to examine

  the digital evidence gathered in those cases. Id. at 196:14–197:3. On multiple occasions he had

  been involved in cataloging and categorizing images and classifying them as child pornography or

  not. Id. at 197:4–11.

         As anticipated by the Government, Agent Johnson explained the definitions of various

  terms used in the relevant statutes, including the definition of “lascivious exhibition.” Id. at


                                                  5
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 6 of 39 PageID #: 125




  199:22–201:12. He explained that, to be a lascivious exhibition, an image must focus on the

  genitals or pubic area in order to excite lustfulness or sexual stimulation in the viewer. Id. at

  201:10–14, 212:24–213:1. He explained that “focus” did not mean “in focus” but rather “where

  your eyes are drawn to in the picture.” Id. at 201:15–22. He explained that not every image of a

  nude minor qualifies as lascivious and that images with “some type of artistic, scientific, or

  documentative value” do not qualify. Id. at 201:23–202:11. He reviewed the four photographs

  Al-Awadi had taken of CV1, testifying that three of them show CV1’s pubic area and that the focal

  point of the three images was CV1’s pubic area. Id. at 204:4–205:20, 208:1–209:4. He testified

  that the fourth image appeared to be “the tab for the button on the inside of the beltline” on the

  inside front of CV1’s pants. Id. at 205:23–206:3–8.

         Agent Johnson explained that knowing the context in which a visual depiction is produced

  is important in determining whether an image is lascivious. Id. at 203:7–20. In response to a

  hypothetical question, he testified that it would be important to know if images were created during

  the course of molesting a child because “it would remove any doubt that the photographs may have

  been taken accidentally” and “would lend itself to the thought process of the person taking the

  photographs,” which “would be to memorialize the molestation.” Id. at 209:10–19, 211:7–20.

         Agent Johnson also testified that he was familiar with a “concept called grooming.” Id. at

  216:15–16. He testified that, with respect to crimes against children, “grooming is a process by

  which an offender will provide things to the child to gain trust,” like clothing, gifts, and toys. Id.

  at 16:18–23. He also testified about “seduction,” where a person “groom[s] the child by making

  the child comfortable with not only having their picture taken at all, but having their picture taken

  by a specific person, so the idea of the camera being a part of that relationship is not strange . . .


                                                    6
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 7 of 39 PageID #: 126




  by the time you get to the point where the child is exploited.” (Cr. Dkt. 121 at 216:24–217:5). He

  testified that grooming could include having inside jokes with and special names for a child. Id.

  at 217:6–10. He testified that the undated picture of Al-Awadi and CV1 could be “consistent with

  a grooming photo” and “could be consistent with a seduction by camera.” Id. at 217:18–21.

         Al-Awadi’s counsel did not object to any of this testimony.

         On cross-examination, Al-Awadi’s counsel asked Agent Johnson about the various

  elements that must be present for something to be child pornography. Id. at 218:4–219:1. Agent

  Johnson responded affirmatively when Al-Awadi’s counsel asked, “So in this case, you have

  determined, in your mind, that it fits the definition for you, because it is a lascivious exhibition,

  correct?” Id. at 219:2–5. He also admitted that an image was not child pornography simply

  because the focus of the image was a child’s genitals, noting that a doctor could take a picture

  focusing on a child’s genitals for medical reasons without creating child pornography. Id. at

  219:10–21. The following exchange then occurred:

         Q. Well, you’ve drawn some conclusions here about intent, the intent of Al-Awadi.
         Those kinds of things, that knowledge of those kinds of things, would also add to
         your opinion about his intent, would they not?

         A. My -- I have no opinion of Al-Awadi’s intent.

         Q. Well, you kind of do, because when -- your definition of child pornography has
         to do with – you’ve already said it has to do with what his intentions were when he
         took the photographs, right? What would separate the doctor from the pornography,
         your intent and purpose for the photographs, right?

         A. Those photographs, as I’ve looked at them on their face, I believe are child
         pornography, yes.

         Q. I understand.

         A. Yes.


                                                   7
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 8 of 39 PageID #: 127




         Q. And part of the reason that you said is because you -- in your opinion, a
         molestation took place?

         A. I was told that, yes.

         Q. You were told that?

         A. Yes, sir.

         Q. Do you know -- you’re taking that as a given, when you start looking at those
         photographs, that a molestation took place?

         A. Yes, sir.

  Id. at 223:5–224:2. After the exchange, Agent Johnson admitted that the photographs would not

  be lascivious if they were taken for any purpose other than to excite lustfulness or sexual

  stimulation. Id. at 225:10–18. After Agent Johnson’s testimony, the Government rested its case.

  Id. at 227:12.

         Al-Awadi testified in his own defense. He gave his version of what happened on August

  21, 2014. He testified that, as he was preparing for naptime, CV1 came and sat on his lap, as if

  she did not want him to stand up. Id. at 251:10–252:5. He said that he told her it was time to get

  up, but she refused, so he “went to pick her up like she was a baby, like cradle her.” Id. at 253:7–

  15. At that point, he explained, “she wrapped her legs around [the] arm” on which he wore his

  watch so that he “couldn’t place her down” and was “squirming around a lot.” Id. at 253:15–

  255:9. Al-Awadi testified that he tried to pull his arm out, and she said, “Ouch,” and, “You hurt

  me down there.” Id. at 255:11–18. He said that, when he asked if she was okay, she replied, “I’m

  okay,” and, “It hurts when I pee.” Id. at 256:22–23.

         Al-Awadi testified that he was worried about whether CV1 was injured, but he told all the

  children to lie down for naptime. Id.at 257:3–8. After CV1 laid down to sleep, he explained, he


                                                   8
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 9 of 39 PageID #: 128




  “lifted up the jeans to see if there was any marks . . . from what [he] did.” (Cr. Dkt. 121 at 258:21–

  22. He said that it was dark in the room, so he took out his phone and turned on the flash on the

  phone’s camera. Id. at 259:24–260:2. Then, he explained, he “took some photographs to see if

  [he] could see any injuries.” Id. at 260:4–5. He testified that he took two photographs and did not

  see any injuries, but then CV1 squirmed and said, “You hurt me, Mr. Ali,” so he took two more

  photographs “to make sure again.” Id. at 260:13–18. He said that he wanted to report the injury,

  but he “felt like [he] would have been blamed for it and gotten in trouble for it.” Id. at 261:6–9.

  So, he explained, he deleted the photographs and did not mention the incident. Id. at 261:9–10.

  He testified that knew he was not supposed to examine children for injuries, but he took the

  photographs because he was scared. Id. at 261:11–15. He said his intention in taking the

  photographs was not sexual, but rather to see if CV1 was injured. Id. at 261:20–262:1. He denied

  putting his hands inside of CV1’s vagina and denied touching CV1’s underwear other than to lift

  it up to take the photographs. Id.at 263:22–264:2.

         In discussing his interview with the investigating detective, Al-Awadi admitted that he did

  not tell the detective the full truth, left out important parts (including the fact that he took

  photographs of CV1), and lied. Id. at 269:20–270:2. He said he did so because he was scared. Id.

  at 270:1–7. At the end of direct examination, this exchange occurred:

         Q:      Did you ever want to hurt [CV1]?

         A:      No.

         Q:      Any child?

         A.      Never.

  Id. at 271:14–17.


                                                    9
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 10 of 39 PageID #: 129




         On cross-examination, Al-Awadi admitted that he shared inside jokes with CV1 and that

  he and CV1 called each other, “Little Baby.” Id. at 273:14–19. He admitted that his account of

  the events of August 21, 2014, had changed over time and that he had even added new details in

  his trial testimony. Id. at 291:3–294:16. He admitted that he lied to the investigating detective by

  telling him repeatedly that he never saw CV1’s underpants. Id. at 295:8–12. He admitted that he

  had previously filled out accident reports for children who injured themselves while in his care.

  Id. at 306:10–12. He admitted that he had never previously taken photos to document injuries to

  a child. Id. at 307:3–6. He admitted that, in the past, when another child had complained about

  genital pain, he informed another staff member and did not get in any trouble. Id. at 308:9–23.

  He admitted that he could have contacted another staff member when CV1 first complained of

  pain before naptime but did not do so. Id. at 309:3–6. He admitted that, when he returned to CV1’s

  room after naptime and was confronted with the accusation against him, he asked CV1 if she had

  been dreaming and said, “We’re not supposed to lie.” Id. at 315:10–13.

         The Government then asked, “There are some other things you weren’t honest with the

  detective about that day, correct?” Id. at 323:2–3. When Al-Awadi said he did not understand the

  question, the Government asked, “Okay. Well, the detective asked you about your Internet history,

  correct?” Id. at 4–6. His counsel objected, and the following bench conference occurred:

         MR. THOMAS: Your Honor, this is an attempt by the government to bring in his
         Internet browser history, which showed that he looked at legal pornography at
         various times, which is -- which he did not lie about. He told the officer that he
         looked at pornography. And --

         THE COURT: Yeah, I think that’s in evidence, that he said he did --

         MS. KOROBOV: May I show the Court what it is that we’re talking about?

         THE COURT: Yes.

                                                  10
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 11 of 39 PageID #: 130




          MS. KOROBOV: Because the defendant has now testified that he -- that he lied to
          the detective, yes, but, “I wouldn’t hurt [CV1] or any child.” The sites referenced
          in here are incest pornography, which I would contend is perhaps not at all legal.
          But, regardless, if his testimony is, “I wouldn't hurt any child” -- and, additionally,
          he’s admitted at this point to every element of production except intent. So at this
          point his intent becomes relevant.

          MR. THOMAS: Your Honor, this is not illegal pornography. These are not things
          that have been charged. The dates on these have nothing to do with this case. This
          is an attempt to taint the jury. There’s been no evidence regarding this at all. And
          there’s no evidence that looking at legal pornography indicates you're going to hurt
          a child. It’s prejudicial.

          MS. KOROBOV: The question is whether it’s unfairly prejudicial. The defendant
          said, “I would never hurt any child.” And given the images here -- and, additionally
          he told the detective that he -- that he would look at Reddit 3 and he used Reddit to
          look at porn, and that sometimes there would be incest sites on there, “but I didn't
          go to any of them.” Well, that’s a lie, so it goes to his credibility. It goes to show,
          as well, what his intent was at the time he took those photographs.

          MR. THOMAS: I didn’t ask him any questions about his history on direct, first of
          all. The fact that --

          THE COURT: You did ask him had he ever hurt any other child, which wasn’t a
          good question to ask.

          MR. THOMAS: I’m sorry, but the government’s contention that looking at legal
          pornography is hurting a child is not true.

          THE COURT: Well, it says incest. Is that legal? Incest is a crime.

          MR. THOMAS: That is all legal. No one is having incest in that pornography. It’s
          all -- it’s all fake. I’ve dealt with those cases before, Your Honor. That’s not --

          THE COURT: You’ve seen these videos?

          MR. THOMAS: I’ve certainly not seen those particular videos, but if the
          government is alleging new crimes here, that he committed a crime in looking at
          these videos, they know for a fact, as an officer of the court, she knows that’s not

  3
   “Reddit is a social news website and forum where stories are socially curated and promoted by site members. The
  site name is a play on the words ‘I read it.’ [It] is composed of hundreds of sub-communities, known as ‘subreddits.’
  Each subreddit has a specific topic such as technology, politics or music. Reddit site members, also known as
  ‘redditors,’ submit content which is then voted upon by other members. The goal is to send well-regarded stories to
  the top of the site’s main thread page.” Oxebridge Quality Resources Int’l, LLC v. Smith, No. 8:15-cv-11-T-17TBM,
  2016 WL 11491577, at *4 n.6 (M.D. Fla. July 28, 2016) (internal quotation marks and quoted authority omitted),
  report and recommendation adopted Smith, dkt. 105 (M.D. Fla. Sept. 14, 2016).
                                                          11
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 12 of 39 PageID #: 131




        illegal, Your Honor. She’s being disingenuous with the Court. She knows that that’s
        not illegal.

        THE COURT: Did you look at -- do you know what these are?

        MS. KOROBOV: Do I know --

        THE COURT: Did you all see what they are?

        MS. KOROBOV: No. We haven’t gone to those sites.

        THE COURT: Okay.

        MS. KOROBOV: The issue isn’t, quite frankly, whether he -- whether the porn is
        legal or illegal. That’s not my issue. If it’s legal, I don't care one way or the other.
        The issue is, “I would never hurt any child.” This is his area of interest. If he’s
        saying that, “When I pulled down her pants, it was just to take photos to document
        injuries as opposed to I was sexually interested in that child,” there it is.

        ***

        MR. THOMAS: There’s no evidence that anything that he looked at involved
        children at all.

        THE COURT: Oh, you’re saying it might be adult incest?

        MR. THOMAS: Yeah.

        ***

        MR. THOMAS: If it was children -- if it’s child pornography, he would be charged.
        None of it is child pornography, Your Honor.

        THE COURT: “The First Time with My Daddy.”

        MS. KOROBOV: “The First time with My Daddy,” who --

        MR. THOMAS: Well, listen --

        THE COURT: Okay. Listen, this is what I will let you do. Don’t – don’t get that in,
        but you can read the titles of those three, and the date --

        MR. THOMAS: What?

        THE COURT: -- to show –


                                                  12
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 13 of 39 PageID #: 132




        MR. THOMAS: What -- and just so I’m clear for the record, Your Honor, what is
        the government relying on to show --

        THE COURT: You’re offering those to show what?

        MS. KOROBOV: I’m using it to show, first of all, his intent when he took the
        photographs of [CV1]. And I’m also using it to contradict his statement to counsel
        that, “I would never hurt [CV1] or any child.” And, finally, it goes to show that
        when he talked to the detective and he said, “Oh, yes, I go to Reddit, but not to
        these sites,” that that was a lie. It’s another thing he lied about. His credibility is the
        sole issue here today.

        MR. THOMAS: Well, Your Honor, if I may respond, first of all, I will again object
        that looking at legal pornography, it’s not evidence that you have hurt a child. So
        the idea that he opened the door to his looking at legal pornography -- and if she
        wants to say --

        THE COURT: It’s just the title, the title, “My First Time with Daddy.”

        ***

        THE COURT: What’s it say?

        MS. KOROBOV: “B.S. Used to Play Truth or Dare as Young Kids.”

        MR. THOMAS: He didn’t have anything to do with creation of this pornography.
        He looked at it legally on the Internet. He didn’t hurt a child by doing that.

        THE COURT: Agree, but she’s -- well, she’s trying to show that his intent in this
        case was for sexual-- … lascivious purposes.

        MR. THOMAS: There’s no evidence that any of that is child pornography. In fact,
        the evidence is the opposite, and the government knows it. None of this is child
        pornography. The implication from those titles, which he had nothing to do with
        creating, is that it is child pornography. The fact is, it is not. None of it is, and the
        government knows it.

        THE COURT: Where is the one that says, “Young Child?”

        ***

        MR. THOMAS: I don’t care what the titles say, Your Honor. This is legal
        pornography.

        THE COURT: We’re just going by the titles. That’s fine.


                                                    13
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 14 of 39 PageID #: 133




         ***

         MR. THOMAS: Your Honor, this is legal pornography. The government --

         THE COURT: Okay. I’ll let you ask him about one, “I’m Attracted to My Little
         Sis.”

         MR. THOMAS: And is this -- and how is this related to direct?

         MS. KOROBOV: On direct, you were asking your client questions, and the very
         last thing that your client said to the jury is, “I would never hurt [CV1] or any child.”
         Additionally, he repeatedly put his intent at issue. “It wasn’t for sexual attraction,
         it was because I was documenting an injury.”

         THE COURT: So, for intent, the Court is going to allow it.

  (Cr. Dkt. 121 at 323:11–329:16).

         The Government then asked the following series of questions:

         Q. Detective McAllister asked you some questions regarding the use of the Website
         Reddit, correct?

         A. Correct.

         Q. And you responded to his questions about your use of the Website Reddit,
         correct?

         A. Correct.

         Q. Specifically he asked you questions about certain types of Web sites on Reddit,
         or certain links to Reddit, correct?

         A. Yes.

         Q. And you told him that you didn’t visit any particular sites on Reddit that were
         anything beyond, like, legit porn, correct?

         A. I did say that, yes.

         Q. But on August 14th of 2014, you visited a specific portion of Reddit with the
         title         “reddit.com/R/incest/comments/2DV--2DEVPQ/SS_I’m_attracted_
         to_my_little_sis_2,” correct?

         ***

         A. I guess.
                                                    14
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 15 of 39 PageID #: 134




         ***

         THE COURT: And, ladies and gentlemen of the jury, that evidence is offered for
         the limited purpose of showing intent.

  Id. at 330:5–331:5.

         On re-direct, Al-Awadi’s counsel asked him the following series of questions:

         Q. How old were you at the time of this incident?

         A. 20 years old.

         Q. Did you look at porn when you were 20?

         A. Yes.

         Q. Was any of it child porn?

         A. No.

         Q. Were any of the Websites that you ever visited child porn?

         A. No.

         ***

         Q. Do you think if you had viewed child pornography on the same telephone that
         [law enforcement] examined down to its core, that you would not have been
         charged with that?

         A. No.

         Q. And, in fact, you were not, were you?

         A. No.

         Q. Because you had never looked at child pornography, did you?

         A. No.

  Id. at 331:11–19, 332:24–333:7.




                                                15
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 16 of 39 PageID #: 135




         After Al-Awadi’s testimony, the Court recessed for the day without Al-Awadi formally

  resting. Id. at 341:18–21, 344:25–345:4. The next day, Al-Awadi rested his case, and counsel

  made their closing arguments.

         The jury ultimately found Al-Awadi guilty of, and the Court entered judgment against him

  on, three counts of sexually exploiting a minor through the production of child pornography and

  one count of attempted sexual exploitation of a minor through the production of child pornography.

  (Cr. Dkt. 63 (second superseding indictment), Cr. Dkt. 85 (jury verdict form), Cr. Dkt. 105

  (judgment)). The Court sentenced Al-Awadi to concurrent terms of 324 months’ imprisonment

  for each count, as well as concurrent 15-year terms of supervised release per count. (Cr. Dkt. 105.)

  At the sentencing hearing, the parties discussed a potential enhancement for obstruction of justice

  based on Al-Awadi’s deletion of the images of CV1 and statements he made to the investigating

  detective. (Cr. Dkt. 124 at 4:7–15:6.) During that discussion, this exchange occurred:

         MR. SHEPARD: There was also significant communication about what may be on
         the cell phone. There was discussion of the Reddit app. The defendant even offered
         that there were incest tabs, but he never look at -- never looked at them.

         The government would offer Government’s Exhibit 1 . . . . That was a trial exhibit
         that wasn’t admitted. By way of proffer, this is approximately 70 pages of his
         browsing history from the cell phone . . . . And on every single one of these selected
         pages, there is a clicked-on tab about an incest story. So there was another lie that
         was given to the detective.

         ***

         THE COURT: None of this is child pornography, correct?

         MR. SHEPARD: We don’t know. Some of the titles, as the Court reviewed when
         we were there, would suggest. All that was able to be recovered was the titles.

         ***

         MR. THOMAS: As to Government’s Exhibit 1 . . .[t]hey attempted to offer this,
         they certainly referred to it. The . . . Assistant United States Attorney said, “Well,

                                                  16
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 17 of 39 PageID #: 136




         we don’t know if this is child pornography,” trying to imply, I guess, to the Court
         that it is. It’s not.

         If they don’t know, it’s because they haven’t tried to know. He’s referred to it
         himself as “stories.” Incest stories are not child pornography. There is nothing in
         this list that indicates that any of this is child pornography . . . .

         THE COURT: I agree with you, Counsel. I will not consider Government’s Exhibit
         1 . . . . I will not consider it as child pornography.

  Id. at 10:19–11:6, 12:1–5, 13:11–14:1.

         Al-Awadi appealed his conviction. (Cr. Dkt. 107.) New counsel appeared on his behalf.

  United States v. Al-Awadi, No. 16-2643 (“App. Dkt.”) (Dkts. 5, 8.) Counsel raised three issues:

  (1) whether the trial court improperly instructed the jury about evidence of other acts; (2) whether

  the trial court improperly admitted certain evidence about CV1’s alleged molestation; and

  (3) whether the evidence was sufficient to support the convictions because it was not clear which

  body part was depicted in the photographs Al-Awadi took. United States v. Al-Awadi, 873 F.3d

  592, 596– 601 (7th Cir. 2017). In a 15-page published opinion, the Seventh Circuit affirmed Al-

  Awadi’s convictions. Id.; see also App. Dkt. 26. In discussing the second issue, the court held

  that evidence that Al-Awadi molested CV1 within seconds of taking the photographs was relevant

  to show that Al-Awadi had a sexual motive for taking them. Al-Awadi, 873 F.3d at 599. In

  discussing the third issue, the Seventh Circuit stated:

         Sufficient evidence supports the convictions here. Al-Awadi does not dispute that
         the photographs are in fact of CV1’s nude genital area, and he acknowledged at
         trial that he pulled back CV1’s clothing to focus on her genital area when taking
         the photographs. The jury also heard that he had previously shown an interest in
         CV1—the two called each other “Little Baby,” for example—and that he had prior
         interest in child pornography. The latter facts were relevant in assessing the images
         and in particular in determining whether the images were “for the purpose of
         eliciting a sexual response in the viewer” because Al-Awadi had “disclaimed any
         intent to create a sexually suggestive image.” There was sufficient evidence for the
         jury to conclude that Al-Awadi took the photographs of CV1’s genital area for the
         purpose of eliciting a sexual response in him.
                                                   17
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 18 of 39 PageID #: 137




  Al-Awadi, 873 F.3d at 601 (internal citations omitted).

         Represented by a new attorney, Al-Awadi filed a motion for relief under § 2255. (Dkts. 1,

  2.) With his motion, he submitted evidence showing that the content associated with the Reddit

  page name read into the record at trial (“reddit.com/R/incest/comments/2DV--2DEVPQ/

  SS_I’m_attracted_ to_my_little_sis_2,”) was not child pornography, but rather a fictional story

  about adult sisters that included lesbian content. (Dkt. 1-1.) The Government responded in

  opposition, contending in part that the nature of Reddit made it impossible for the Government to

  determine what that particular Reddit page said when Al-Awadi originally viewed it in 2014. (Dkt.

  12.) In reply, Al-Awadi submitted an affidavit from a cybersecurity professional who stated that

  the content of the original Reddit page could be recovered, that she had recovered it, and that the

  content of the page had not changed since it was originally posted. (See Dkts. 17, 17-1.)

                                         III.    DISCUSSION

         Al-Awadi raises three grounds for relief: (1) prosecutorial misconduct; (2) ineffective

  assistance of trial counsel; and (3) ineffective assistance of appellate counsel. (Dkt. 1.) The Court

  discusses these grounds separately.

  A.     Prosecutorial Misconduct

         Al-Awadi contends that he was deprived of due process of law and a fair trial in violation

  of the Fifth Amendment to the United States Constitution because the prosecution committed

  misconduct. (Dkt. 1 at 4; Dkt. 2 at 1–5.) Specifically, he contends that the prosecution suggested

  to the Court and the jury that the Reddit page with “I’m attracted to my little sis” in its title (“the

  Reddit page”) indicated his interest in child pornography when it knew or should have known that

  the page had no videos or photographs but was simply a fictional story about adult sisters that


                                                    18
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 19 of 39 PageID #: 138




  included lesbian content. Id. Alternatively, he contends that the prosecution must have known the

  actual content of the page at least by the time of the sentencing hearing because the prosecutor

  referred to the page as a “story.” (Dkt. 2 at 3–4.) In response, the Government argues that Al-

  Awadi procedurally defaulted this issue by failing to raise it at trial and on appeal. (Dkt. 12 at

  13–19.)

           “Any claim that could have been raised originally in the trial court and then on direct appeal

  that is raised for the first time on collateral review is procedurally defaulted.” Delatorre v. United

  States, 847 F.3d 837, 843 (7th Cir. 2017). Constitutional claims may, however, be raised for the

  first time in a collateral attack if the petitioner can show cause for the procedural default and

  prejudice from the failure to appeal. Id. 4

           Here, Al-Awadi concedes the procedural default but asserts that he can show cause and

  prejudice.

           1.       Cause for the Procedural Default

           Al-Awadi contends that he can show cause for the procedural default of his prosecutorial-

  misconduct claim. To show cause for a procedural default, the petitioner must demonstrate that

  some objective factor external to the defense impeded his efforts to bring a claim on direct appeal.

  Coleman v. Thompson, 501 U.S. 722, 753 (1991), holding modified on other grounds by Martinez

  v. Ryan, 566 U.S. 1 (2012).

           Al-Awadi asserts that he has cause because the prosecutorial misconduct issue “was so

  inextricably linked to extrinsic evidence that it could not have been properly raised and considered




  4
   Procedurally defaulted constitutional claims can also be considered on collateral review if the petitioner shows actual
  innocence, see Delatorre, 847 F.3d at 843, but Al-Awadi makes no argument for actual innocence.
                                                            19
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 20 of 39 PageID #: 139




  on direct appeal.” (Dkt. 1 at 4; Dkt. 17 at 1.) 5 Al-Awadi does not specify what the missing

  “extrinsic evidence” was that prevented appellate counsel from raising the issue on appeal, but it

  appears to be the content of the Reddit page that he now seeks to bring before the Court for the

  first time.

           The Seventh Circuit rejected a similar argument in Delatorre. In that case, the petitioner

  argued that the prosecutor engaged in misconduct by reneging on a promise to provide him with a

  plea deal. Delatorre, 847 F.3d at 843. He did not raise the issue at trial or on direct appeal; instead,

  he raised it for the first time when he filed his § 2255 motion. Id. The Seventh Circuit concluded

  that the procedural default was not excused because the petitioner was aware of all the facts giving

  rise to the alleged violation before trial and nothing happened after his trial or direct appeal that

  altered his potential claim. Id. at 843–44. The petitioner argued that, like most claims of

  ineffective assistance of counsel, his claim of prosecutorial misconduct was “so inextricably linked

  to extrinsic evidence that it would not have been properly raised on appeal.” Id. at 844. The court

  rejected the analogy to an ineffective-assistance-of-counsel claim, reasoning:

           [The petitioner’s] prosecutorial-misconduct claim . . . does not, by its very nature,
           require augmentation of the record. The only reason extrinsic evidence is required
           to prove his claim is because he failed to raise this claim in the first place. Had he
           raised this claim at the proper time—in the district court before he was convicted—
           his evidence supporting that claim would have been considered on direct appeal
           . . . . [W]e refuse to reward [the petitioner] for his creation of an evidentiary issue.

  Id. (Emphasis in original.)




  5
   Contrary to the Government’s argument, (see Dkt. 12 at 13–14), Al-Awadi did not waive his reliance on this exception
  by failing to raise it before the reply. As Al-Awadi notes, his § 2255 motion states that this issue was not raised on
  direct appeal because “it was so inextricably linked to extrinsic evidence that it could not have been properly raised
  and considered on direct appeal.” (Dkt. 1 at 4.)
                                                           20
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 21 of 39 PageID #: 140




           The rationale of Delatorre applies here. The bench conference about this issue and Al-

  Awadi’s testimony on re-direct show that he and his counsel had all the information necessary to

  support his current prosecutorial-misconduct claim during trial. Indeed, Al-Awadi’s trial counsel

  made the same arguments Al-Awadi currently urges in his § 2255 motion—that the Reddit page

  was not child pornography but rather involved fictional adult incest, that the title of the Reddit

  page did not suggest that Al-Awadi was interested in child pornography, and that the Government

  knew the page was not child pornography and was “being disingenuous” with the Court. In

  addition, Al-Awadi himself knew that the Reddit page was not child pornography because he

  testified that he had not viewed child pornography. The content of the page itself is not in the

  record, but that is because Al-Awadi failed to place them in the record. Under Delatorre, the

  “extrinsic evidence” exception does not excuse the procedural default.

           Al-Awadi attempts to distinguish Delatorre, arguing that the petitioner in Delatorre knew

  about the prosecutorial misconduct well before trial, whereas his “awareness of the prosecutorial

  misconduct came . . . at the very end of trial, during the cross-examination of [Al-Awadi].” (Dkt.

  17 at 2.) He contends that “in the midst of trial, he could not easily have gone to the Web address

  about which the court had allowed the government to cross-examine Al-Awadi, obtained a printout

  of the page, and on the basis of this raised this claim again at . . . the proper time.” Id. (internal

  quotation omitted). 6



  6
   Al-Awadi also acknowledges that his trial counsel did raise the prosecutorial-misconduct issue in the trial court. (See
  Dkt. 17 at 2 (“And Al-Awadi’s trial counsel did in fact argue to the Court in so many words that the prosecutor was
  committing misconduct, but to no avail.”).) This argument comes close to conceding that no extrinsic evidence was
  necessary to press the prosecutorial-misconduct claim. If no extrinsic evidence was necessary to press the claim, then
  it could have been raised on direct appeal but was not. Other than his ineffective-assistance-of-appellate-counsel
  claim (which fails, as discussed below), Al-Awadi fails to explain why his failure to raise this issue on direct appeal
  should be excused.
                                                            21
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 22 of 39 PageID #: 141




          But Al-Awadi’s trial occurred in 2016; accessing an internet page was not a difficult or

  time-consuming task in 2016. His counsel had the address for the Reddit page and could simply

  have asked for a brief recess to obtain a copy so that he could further press his prosecutorial

  misconduct claim. He did not do so. 7 Additionally, the Court recessed for the day after Al-Awadi’s

  testimony without counsel formally resting Al-Awadi’s case. The next day, Al-Awadi’s counsel

  rested, and closing arguments were heard. Al-Awadi’s counsel could have obtained a printout of

  the Reddit page during that overnight break and pressed the prosecutorial-misconduct claim when

  proceedings resumed the next day. He did not do so. “The question is . . . whether [the petitioner]

  could have [raised the issue] and simply failed without cause to do so.” Theodorou v. United

  States, 887 F.2d 1336, 1340 (7th Cir. 1989) (internal quotation omitted) (finding no cause for the

  procedural default of a claim based on inaccurate information in a presentence investigation report

  where the petitioner and his counsel knew about the inaccurate information before sentencing).

  Al-Awadi could have introduced the printout of the Reddit page at trial but failed without cause to

  do so. Thus, his procedural default of this issue is not excused based on the “extrinsic evidence”

  exception.

          Al-Awadi argues, alternatively, that his procedural default is excused because his trial

  counsel’s failure to obtain the printout and move for a mistrial or new trial amounted to ineffective

  assistance of counsel. (Dkt. 17 at 3.) Ineffective assistance of counsel can constitute cause for a

  procedural default. Coleman, 501 U.S. at 753–54. As explained below, however, Al-Awadi’s




  7
   Notably, when Al-Awadi’s counsel raised a possible Brady violation earlier in the trial, the Court offered him a
  continuance to investigate and develop the information. (Cr. Dkt. 121 at 80:19–81:6.)
                                                         22
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 23 of 39 PageID #: 142




  ineffective assistance of trial counsel claim fails. Because Al-Awadi has not shown cause for his

  procedural default, his prosecutorial-misconduct claim is barred.

          2.      Prejudice from the Procedural Default

          Even if Al-Awadi could show cause for his procedural default of the prosecutorial

  misconduct claim, it would be barred because he has not established prejudice. To excuse a

  procedural default, a petitioner must show actual prejudice from the failure to raise the issue.

  Farmer v. United States, 867 F.3d 837, 842 (7th Cir. 2017); Mankarious v. United States, 282 F.3d

  940, 943–44 (7th Cir. 2002). To establish actual prejudice, a petitioner “must shoulder the burden

  of showing[] not merely that the errors at [his] trial created a possibility of prejudice, but that they

  worked to [his] actual and substantial disadvantage, infecting [his] entire trial with error of

  constitutional dimensions.” Farmer, 867 F.3d at 944 (internal quotation marks and quoted

  authority omitted; emphasis added). That is, a petitioner must convince the court that “there is a

  reasonable probability that the result of the trial would have been different.” Richardson v. Briley,

  401 F.3d 794, 801 (7th Cir. 2005) (internal quotation marks and quoted authority omitted).

          Al-Awadi cannot meet this high standard. He assumes that, if the Court had known about

  the real content of the Reddit page, it would have prevented the Government from asking Al-

  Awadi about its title based on a finding that the title falsely suggested he had an interest in child

  pornography. Al-Awadi does not dispute the general proposition that evidence of an interest in

  child pornography would have been admissible to show his intent in taking the photographs of

  CV1. See, e.g., United States v. Schuster, 706 F.3d 800, 808 (7th Cir. 2013) (discussing evidence

  that defendant collected child pornography in discussing evidence about his intent in taking a

  picture of a child). Thus, his prosecutorial misconduct argument rises and falls on his argument


                                                    23
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 24 of 39 PageID #: 143




  that the title of the Reddit page was “demonstrably false evidence” and, therefore, inadmissible

  because it did not, standing alone, evidence a sexual desire in children. (Dkt. 1 at 4; Dkt. 17 at 6).

           Al-Awadi’s argument fails. Even though the Court did not see the content of the Reddit

  page, it knew that the Reddit page did not necessarily contain child pornography and might have

  portrayed only fictional incest between adults˗˗indeed, this was discussed during the colloquy at

  the bench. (Cr. Dkt. 121 at 326). With that knowledge, it properly allowed the Government to

  question Al-Awadi about the Reddit page title because—regardless of the page’s content—the fact

  that Al-Awadi visited a Reddit page titled “I’m attracted to my little sis” suggested an interest in

  child pornography, even if the page did not turn out to contain child pornography. Put another

  way, the fact that Al-Awadi chose to visit a Reddit page with that title was relevant because it had

  “had a tendency to make” it “more . . . probable” that he was interested in child pornography than

  it would have been without the evidence. Federal Rule of Evidence 401. The Reddit page title

  was not, as Al-Awadi asserts, “demonstrably false evidence,” and it was not inadmissible on

  relevancy grounds. 8


  8
   In addressing this ground for relief, Al-Awadi does not argue that the Reddit page title should have been excluded as
  unfairly prejudicial under Federal Rule of Evidence 403. In discussing his ineffective assistance of appellate counsel
  argument, however, Al-Awadi argues that there is a reasonable probability that the result of his trial would have been
  different if the Reddit page title had been excluded because the title referred to incest and, thus, was “used to make
  him disgusting to the jury.” (Dkt. 17 at 11–12.) His argument on this point consists entirely of a block quotation from
  a concurring opinion in a Ninth Circuit case, United States v. Curtin, 489 F.3d 935, 964 (9th Cir. 2007) (Kleinfeld, J.,
  concurring). To the extent Al-Awadi contends that the Reddit page title should have been excluded under Rule 403
  simply because it referred to incest, his reliance on Curtin is misplaced. The facts of Curtin are distinguishable. Among
  other things, in Curtin, the district court considered reading materials in a defendant’s possession and admitted five
  complete stories including descriptions of incest between adults and children as well as graphic discussions of other
  lewd acts (such as bestiality). 489 F.3d at 936, 942, 956–57. It admitted the five stories despite having read only two
  of them in full. Id. at 956. Here, the Court only allowed the Government to question Al-Awadi verbally about one
  Reddit page title. The danger of unfair prejudice in Curtin was much greater. Regardless, Curtin does not, as Al-
  Awadi suggests, stand for the proposition that the mere mention of incest in a defendant’s reading materials merits
  exclusion of evidence under Rule 403 where the case does not otherwise involve allegations of incest. Notably, the
  Curtin majority remanded the case to the district court for retrial and encouraged the district court, on retrial, to read
  the stories in their entirety and to “reevaluate their unedited admissibility in light of Rule 403’s concerns about
  redundancy.” Id. at 958.
                                                             24
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 25 of 39 PageID #: 144




           Al-Awadi focuses on the actual content of the page, (Dkt. 2 at 3), but the Court did not

  admit the content of the page. Al-Awadi also argues that the reference to “little sis” did not

  necessarily refer to a child, (Dkt. 17 at 6), but that argument goes to the weight of the evidence

  about the title, not its admissibility. His counsel was free to attempt to undermine any inference

  to be drawn from the title, and he did, by asking Al-Awadi whether he had ever viewed child

  pornography and whether he was charged with possessing any other child pornography. 9

           Because Al-Awadi cannot show prejudice from the procedural default of the prosecutorial-

  miscoduct issue, the procedural default is not excused, and the claim is barred.

      B. Ineffective Assistance of Trial Counsel

           Al-Awadi also contends that his trial counsel was ineffective. A petitioner claiming

  ineffective assistance of counsel bears the burden of showing (1) that trial counsel’s performance

  fell below objective standards for reasonably effective representation, and (2) that this deficiency

  prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 688–94 (1984); United States v.

  Jones, 635 F .3d 909, 915 (7th Cir. 2011). If a petitioner cannot establish one of the Strickland

  prongs, the court need not consider the other. Groves v. United States, 755 F.3d 588, 591 (7th Cir.

  2014). To satisfy the first prong of the Strickland test, the petitioner must direct the court to

  specific acts or omissions of his counsel. Wyatt v. United States, 574 F.3d 455, 458 (7th Cir. 2009).

  The court must then consider whether in light of all of the circumstances counsel’s performance

  was outside the wide range of professionally competent assistance. Id. In order to satisfy the




  9
   Given the subject-matter, it is perhaps understandable that Al-Awadi’s trial counsel did not pursue the matter further
  by introducing a copy of the story itself or further questioning Al-Awadi about the content of the Reddit page. Such
  strategic decisions are generally left to the discretion of trial counsel, and Al-Awadi does not argue that the failure to
  provide the jury with more detail about the content of the Reddit page constituted ineffective assistance of counsel.
  Instead, he focuses entirely on trial counsel’s failure to provide the Court with a copy of the page. (Dkt. 17 at 9.)
                                                             25
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 26 of 39 PageID #: 145




  prejudice component, a petitioner must establish that “there is a reasonable probability that, but

  for counsel’s unprofessional errors, the result of the proceeding would have been different.”

  Strickland, 466 U.S. at 694. Each of Al-Awadi’s two specifications of ineffective assistance of

  trial counsel is discussed below.

         1.      Agent Johnson’s Testimony

                 a.      Counsel’s Performance

         Al-Awadi contends that his trial counsel’s performance fell below objective standards for

  reasonably effective representation because his trial counsel failed to object to the “unhelpful”

  testimony of Agent Johnson. (Dkt. 1 at 5.) Specifically, Al-Awadi complains that the Government

  cited Agent Johnson’s testimony in its appellate brief to support the proposition that Al-Awadi’s

  “motive ‘to memorialize the molestation’ proved the photographs lascivious.” (Dkt. 2 at 5–6

  (citing App. Dkt. 13 at 23).) He focuses this argument on the fact that one of the trial transcript’s

  pages the Government cited to support this proposition was the page on which Agent Johnson

  testified about his experience. Id. at 5–6 (focusing on citation to trial transcript page 526 (in the

  record as Dkt. 121 at 195)). This is a complaint about the Government’s argument on appeal, and

  Al-Awadi fails to explain how the Government’s appellate brief demonstrates that his trial counsel

  was ineffective. Regardless, Al-Awadi neglects to mention that the Government also cited page

  540 of the trial transcript to support this proposition. (See App. Dkt. 13 at 23.) On that page of

  the trial transcript, Agent Johnson testified that it would be important to know whether photographs

  were taken during the course of the molestation because that fact would suggest that the intent of

  the photographs was to memorialize the molestation. (Dkt. 121 at 209.) To the extent Al-Awadi




                                                   26
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 27 of 39 PageID #: 146




  faults his trial counsel for failing to object to this testimony, Al-Awadi fails to explain what was

  objectionable about this testimony, and the Court sees nothing objectionable about it.

         Al-Awadi also singles out Agent Johnson’s testimony that “[h]aving special names for a

  child” is a type of “grooming” behavior. (Dkt. 2 at 6.) Al-Awadi’s trial counsel was not ineffective

  for failing to object to this testimony. An attorney cannot be ineffective for failing to present an

  issue that is certain to fail. See Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013) (“Counsel

  is not ineffective for failing to raise meritless claims.”); United States v. Carter, 355 F.3d 920, 924

  (7th Cir. 2004) (“First, counsel cannot be said to be deficient for failing to take frivolous action,

  particularly since a frivolous effort takes attention away from non-frivolous issues. Second, it is

  evident that failing to make a motion with no chance of success could not possibly prejudice the

  outcome.”).

         Here, any objection to Agent Johnson’s testimony was certain to fail. At the time of trial,

  Agent Johnson was a law enforcement professional who had investigated hundreds of cyber child

  exploitation crimes. The Seventh Circuit has concluded that a law enforcement officer’s “[t]raining

  and experience are proper foundations for expert testimony” and that “extensive experience

  investigating internet crimes against children” may qualify a law enforcement officer as an expert.

  United States v. Parkhurst, 865 F.3d 509, 517 (7th Cir. 2017), holding modified on other grounds

  by United States v. Jett, 908 F.3d 252 (7th Cir. 2018). And, contrary to Al-Awadi’s argument,

  (see Dkt. 2 at 6–7), Agent Johnson’s testimony about grooming was helpful to the jury because it

  helped jurors understand that seemingly innocuous conduct (like using pet names and introducing

  a camera by taking photographs) might be indicative of criminal intent, see Parkhurst, 865 F.3d

  at 516 (finding law enforcement testimony about “keywords” used to target minors without


                                                    27
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 28 of 39 PageID #: 147




  running afoul of Craigslist regulations helpful because it “helped the jury apply to the evidence

  alternative theories of which they ordinarily may not have been aware”); see also United States v.

  Christian, 673 F.3d 702, 711 (7th Cir. 2012) (“Although at first glance, [the agent’s] testimony

  that [the defendant’s] arm movements were consistent with tossing an object may appear to be a

  matter of common sense, a more deliberate consideration of the testimony suggests otherwise.

  What might seem like innocuous conduct to an untrained jury, might, to the trained eye, be

  indicative of criminal activity.”).

         To the extent Al-Awadi’s contention that Agent Johnson’s testimony was “unhelpful” can

  be read to extend beyond the “grooming” testimony, he fails to explain what, exactly, was

  unhelpful about Agent Johnson’s testimony. To support his argument that Agent Johnson’s

  testimony was unhelpful, and therefore inadmissible, he cites to United States v. Noel, 581 F.3d

  490, 496–98 (7th Cir. 2017). (See Dkt. 2 at 6.) In Noel, the Seventh Circuit held that an expert’s

  unsupported and bare conclusion that the images on a defendant’s computer were child

  pornography under the federal definition was unhelpful and improper because that testimony

  “provided nothing but the bottom line” without substantiation. Id. But the Government did not

  ask Agent Johnson whether the photographs Al-Awadi took of CV1 were pornography. It did not

  ask Agent Johnson to opine about Al-Awadi’s intent in taking the photographs. It did not even ask

  Agent Johnson whether the photographs met the definition of a “lascivious exhibition.” Instead,

  Agent Johnson testified generally about the meaning of the federal definitions of child

  pornography, sexually explicit conduct, and lascivious exhibition. He then opined that the focus

  of three of the photographs was the pubic area of CV1—a conclusion that Al-Awadi did not dispute

  because he claimed that he was trying to document suspected injuries to CV1’s pubic area. Agent


                                                 28
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 29 of 39 PageID #: 148




  Johnson also testified that, if photographs were taken during the course of a child molestation, then

  that fact would be relevant because it would suggest that they were taken to memorialize the

  molestation. On cross-examination, Al-Awadi’s counsel elicited an opinion from Agent Johnson

  about whether the images were child pornography, but, read in conjunction with the rest of his

  testimony, Agent Johnson explained that opinion. He also readily admitted that he had no actual

  knowledge of whether Al-Awadi sexually molested CV1 and that the images would not be child

  pornography if they were taken for a non-sexual purpose. This is not a case, like Noel, where the

  expert simply opined to the “bottom line” without substantiation. Al-Awadi also cites United

  States v. Brown, 871 F.3d 532, 538 (7th Cir. 2017), to make the blanket conclusion that this “case

  provides a textbook example of easily comprehensible facts” and that Agent Johnson’s testimony

  “added nothing that the jurors could not ascertain on their own.” Dkt. 2 at 6. Brown involved

  proposed expert testimony about an officer’s use of force and is, thus, factually distinguishable.

  871 F.3d at 538–39. Absent further argument from Al-Awadi, the Court is not obligated to scour

  Agent Johnson’s testimony for additional, possibly “unhelpful” content. For these reasons, the

  Court confirms that Agent Johnson’s testimony regarding definitions was relevant and admissible,

  and Al-Awadi’s trial counsel was not ineffective for failing to object to it. See Warren, 712 F.3d

  at 1104; Carter, 355 F.3d at 924.

         Al-Awadi contends that testimony about “grooming” children for later sexual activity

  amounts to “scientific” evidence that should require a foundational showing of scientific validity,

  which was lacking here. (Dkt. 2 at 6.) To support this proposition, he relies on a single case from

  the Oregon Supreme Court, which was decided after Al-Awadi’s trial. Id. (citing State v. Henley,

  422 P.3d 217 (2018)). The Henley court did not, however, categorically hold that all testimony


                                                   29
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 30 of 39 PageID #: 149




  about “grooming” requires a foundational showing of scientific validity. Instead, it explained that

  determining whether testimony is “scientific” is fact-sensitive and largely depends on whether the

  trier of fact would perceive it as being grounded in science. Id. at 224–26. On the particular facts

  of the case, the Henley court concluded that the jury would have perceived an expert’s testimony

  about grooming as scientific and that the trial court erred in allowing her to testify without

  requiring the government to making a showing of scientific validity. Id. at 226– 28. The facts of

  Henley differ significantly from the facts of this case, 10 and Al-Awadi fails to explain why

  Henley’s fact-sensitive analysis would result in a conclusion that Agent Johnson’s testimony was

  “scientific”. Notably, since Henley, the Court of Appeals of Oregon has applied an analysis akin

  to plain-error review and concluded that a detective’s testimony about grooming based on his

  “training and experience as a detective” was not obviously “scientific” evidence that required a

  scientific foundation. Oregon v. Smith, 452 P.3d 492, 494–95 (Or. Ct. App. 2019).

          Moreover, even if Henley could be read to require a scientific foundation for testimony

  about grooming from law enforcement officers in all cases, its holding arguably conflicts with

  Seventh Circuit precedent. In Parkhurst, the defendant contended that a detective’s testimony

  about “keywords” used to target minors in Craigslist ads without running afoul of the site’s

  regulations required a foundational showing of scientific reliability. 865 F.3d at 516. The Seventh

  Circuit found the reliance on scientific-reliability factors misplaced because the testimony was



  10
    The differences are too numerous to include, but the Court notes here that the expert in Henley was a forensic
  interviewer with degrees in social work, not a law enforcement officer. 422 P.2d at 220. Moreover, the Oregon
  Supreme Court concluded that her testimony “implied that the training she had received on grooming, and the
  information about grooming from that training that she conveyed to the jury, was accepted and grounded in behavioral
  science.” Id. at 228. Agent Johnson’s testimony carried no such implication that his testimony about grooming was
  grounded in science.


                                                          30
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 31 of 39 PageID #: 150




  based on the detective’s “extensive training and experience in over twenty-five investigations

  involving internet crimes against children,” reasoning that “[t]raining and experience are proper

  foundations for expert testimony and noting that it had “repeatedly allowed such expert testimony

  without requiring ‘scientific methodologies’ or ‘peer review.’” Id. Here, Agent Johnson’s

  testimony was based on his training and experience as an investigator of crimes against children.

  Such was a proper foundation for expert testimony, and Al-Awadi’s counsel was not ineffective

  for failing to make a futile argument that Agent Johnson’s testimony required a foundational

  showing of scientific reliability. See Warren, 712 F.3d at 1104; Carter, 355 F.3d at 924.

           Al-Awadi’s other arguments that trial counsel’s performance fell below objective standards

  of effective representation can be dismissed out of hand. He contends that “the issue of whether

  photos are child pornography is an inappropriate topic for expert testimony altogether,” citing

  United States v. Thoma, 726 F.2d 1191 (7th Cir. 1984). 11 (See Dkt. 2 at 6.) But Thoma did not

  hold that it was always inappropriate for an expert to testify as to whether photos are child

  pornography. See 726 F.3d at 1200 (concluding that expert testimony was not required to establish

  that the video tapes in that case appealed to the prurient interest of pedophiles because the tapes

  were sufficient evidence of their own prurient appeal). And, even if it did, the Government did

  not ask Agent Johnson whether the photographs Al-Awadi took were child pornography, or even

  whether they constituted a “lascivious exhibition.” 12                 Al-Awadi also contends that Agent


  11
    On this point, Al-Awadi improperly suggests that the Noel court cited Thoma for the proposition that child
  pornography is an inappropriate topic for expert testimony. (See Dkt. 2 at 6 (noting that Thoma was cited by Noel).)
  That is incorrect. The Seventh Circuit noted that the defendant “cite[d] [Thoma] for the proposition that whether
  photos are child pornography is an inappropriate topic for expert testimony altogether.” Noel, 581 F.3d at 497 n.6. It
  then declined to reach that issue. Id.
  12
    Al-Awadi’s trial counsel elicited such testimony from Agent Johnson on cross-examination, but he does not contend
  that those questions amounted to ineffective assistance of counsel.

                                                           31
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 32 of 39 PageID #: 151




  Johnson’s testimony “crossed the line drawn in [Federal Rule of Evidence] 704(b), which prohibits

  expert opinion about a criminal defendant’s state of mind.” (Dkt. 2 at 7.) But, again, the

  Government did not ask Agent Johnson to opine about Al-Awadi’s state of mind, and he did not

  do so on direct examination. 13

           Ultimately, Agent Johnson’s testimony was not improper, and Al-Awadi’s trial counsel

  was not ineffective for failing to object to it. See Warren, 712 F.3d at 1104; Carter, 355 F.3d at

  924. Thus, this ineffective assistance of counsel claim fails.

                    b.        Prejudice

           Even if Al-Awadi could establish that his trial counsel’s representation fell below objective

  standards of effective performance when he failed to object to Agent Johnson’s testimony, he has

  not shown prejudice. To demonstrate prejudice, he must show that “counsel’s conduct so

  undermined the proper functioning of the adversarial process that the trial cannot be relied on as

  having produced a just result.” Strickland, 466 U.S. at 686. This requires Al-Awadi to show that

  “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Id. at 694.

           Al-Awadi has not met this standard. The only issue at trial was Al-Awadi’s intent when

  he took the photographs of CV1: was he trying to memorialize a child molestation or was he trying

  to inspect a suspected injury? Even without Agent Johnson’s testimony, there was sufficient

  evidence of Al-Awadi’s intent—specifically, the evidence establishing that Al-Awadi was



  13
    Instead, Agent Johnson opined only that the focus of the photographs was CV1’s pubic area (a point that Al-Awadi
  did not dispute); that the fact that a picture was taken during a child molestation would suggest an intent to memorialize
  the molestation (another point that Al-Awadi does not dispute); that having pet names could be a form of grooming
  behavior; and that the undated picture of Al-Awadi with CV1 could be consistent with grooming. Again, Al-Awadi’s
  counsel elicited testimony from Agent Johnson about Al-Awadi’s intent on cross-examination, but Al-Awadi does not
  contend that that line of questioning amounted to ineffective assistance of counsel.
                                                             32
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 33 of 39 PageID #: 152




  molesting CV1 within seconds of taking the photographs of her, which supports the inference that

  he had a sexual motivation for taking the photographs. See Al-Awadi, 873 F.3d at 599. Al-Awadi

  also admitted that he deleted the photographs and then lied about their existence, supporting the

  inference that they were not taken for a legitimate purpose. Cf. United States v. Miller, 829 F.3d

  519, 526 (7th Cir. 2016) (defendant’s lie to cover up his behavior supported the inference that the

  videos at issue were not made for a legitimate purpose and, thus, were lascivious). Against the

  weight of that evidence, Agent Johnson’s testimony was, as the Government argues, a “drop in the

  bucket,” (see Dkt. 12 at 23,) and Al-Awadi cannot show that the result of his trial was unreliable

  or that there is a reasonable probability that the result of the proceeding would have been different

  had his counsel objected to Agent Johnson’s testimony. Thus, he cannot show prejudice. See

  Cooper v. United States, 378 F.3d 638, 642 (7th Cir. 2004) (concluding that petitioner could not

  show prejudice from counsel’s failure to object to certain evidence because there was sufficient

  evidence apart from the objectionable evidence to support the reliability of the jury’s verdict).

         Al-Awadi rejects this conclusion, arguing that “this was not a child molesting case” and

  that the focus in a case like his “must be on the images themselves, but the images themselves in

  this case are inconclusive.” (Dkt. 17 at 7.) This is not a correct statement of the law. In United

  States v. Russell, 662 F.3d 831, 843 (7th Cir. 2011), on which Al-Awadi relies, the Seventh Circuit

  stated that the “primary focus in evaluating the legality of the charged photographs must be on the

  images themselves,” but “the cases reveal that the intent and motive of the photographer can be a

  relevant consideration in evaluating those images.” (Emphasis added.) Under this standard, the

  significant evidence showing that Al-Awadi had molested CV1 within seconds of taking the

  photographs of her is evidence of his sexually motivated intent in taking the photographs. Indeed,


                                                   33
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 34 of 39 PageID #: 153




  the Seventh Circuit held as much in Al-Awadi’s direct appeal, and this Court is not free to revisit

  that issue. See Al-Awadi, 873 F.3d at 599 (“The molestation made Al-Awadi’s criminal intent in

  taking the photographs more probable than it would have been without the evidence of molestation,

  so the molestation was relevant.”); see also Fuller v. United States, 398 F.3d 644, 648 (7th Cir.

  2005) (“In the context of § 2255 petitions, the law of the case doctrine dictates that once this court

  has decided the merits of a ground of appeal, that decision establishes the law of the case and is

  binding on a [court] asked to decide the same issue in a later phase of the same case, unless there

  is some good reason for reexamining it.” (internal citations and quotations omitted)). On this

  record, Al-Awadi cannot show prejudice from his trial counsel’s failure to object to Agent

  Johnson’s testimony.

         Al-Awadi also suggests that there is a reasonable probability that the outcome of the trial

  would have been different but-for his trial counsel’s failure to object to Agent Johnson’s testimony

  because, in explaining why there was sufficient evidence to support Al-Awadi’s convictions, the

  Seventh Circuit mentioned that he “had previously shown an interest in CV1—the two called each

  other ‘Little Baby,’ for example.” (Dkt. 2 at 8 (citing Al-Awadi, 873 F.3d at 601).) According to

  Al-Awadi, this “was not a fact but a gloss of [Agent Johnson], whose testimony would have been

  suppressed had movant’s trial counsel objected to it.” Id. It is not at all clear that the Seventh

  Circuit was relying solely on Agent Johnson’s testimony to support its statement that Al-Awadi

  had “previously shown an interest in CV1.” After all, Al-Awadi himself admitted that he had

  inside jokes with CV1 and had a pet name for her; in addition, the Government introduced a picture

  of Al-Awadi with CV1 that was recovered from his cell phone (after being deleted). Those facts,




                                                   34
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 35 of 39 PageID #: 154




  standing alone and without Agent Johnson’s “grooming” testimony would appear to be sufficient

  to support an inference that Al-Awadi had “shown an interest in CV1.”

         Regardless, even if the Seventh Circuit did rely entirely on Agent Johnson’s “grooming”

  testimony for this point, it did not determine that there would have been insufficient evidence to

  support Al-Awadi’s convictions absent that fact. It merely identified that fact as one supporting

  the inference that he took the photographs for a sexual purpose. Al-Awadi, 873 F.3d at 601. As

  explained, elsewhere in the opinion, the Seventh Circuit held that evidence of the molestation itself

  was relevant to establishing Al-Awadi’s intent. Id. at 599. The Court does not understand Al-

  Awadi to be arguing that the molestation evidence was insufficient—standing alone, and without

  Agent Johnson’s testimony—to support his convictions. And, to the extent he does, that argument

  fails because the Seventh Circuit clearly held that the molestation evidence was relevant to the

  issue of intent, and this Court may not revisit that conclusion. See Fuller, 398 F.3d at 648.

         Because Al-Awadi has not shown prejudice from the failure to object to Agent Johnson’s

  testimony, this ineffective-assistance-of-counsel argument fails.

         2.      Al-Awadi’s Internet Browsing History

         Al-Awadi also contends that his trial counsel was ineffective in connection with his

  handling of the evidence of his internet browsing history, specifically, the evidence showing that

  he visited a Reddit page titled “I’m attracted to my little sis.” (Dkt. 1 at 5.)

         First, he contends that his trial counsel was ineffective because he failed to file a motion in

  limine to exclude Al-Awadi’s internet browsing history, even though he knew before trial that the

  Government might try to introduce it. Id. He argues in conclusory fashion that “[d]oing so would

  have clarified this issue for the court before trial and resulted in the exclusion of the misleading


                                                    35
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 36 of 39 PageID #: 155




  evidence.” (Dkt. 2 at 7.) This argument ignores the fact that his trial counsel did object, at length

  and in detail, to the Government’s attempted admission of the internet browsing history. Although

  his trial counsel did not submit the actual web page, he made all the other arguments Al-Awadi is

  making now, including that the Reddit page depicted fictional adult incest, not incest involving a

  child. He does not identify any other arguments that his trial counsel might have made that would

  have increased the chances of success. Al-Awadi fails to cite any authority holding that a failure

  to file a motion in limine amounts to ineffective assistance of counsel when the same arguments

  are later raised at trial.

          Second, Al-Awadi contends that his trial counsel was ineffective because, after the Reddit

  page title had been “erroneously” admitted at trial, he failed to obtain and introduce into the record

  the actual web page associated with the address and move for a mistrial or a new trial. (Dkt. 1 at

  5.) But this argument assumes that the Reddit page title was erroneously admitted. As explained

  above, it was not—even if the page itself does not include child pornography. Thus, a motion for

  a mistrial or new trial would have been futile, and his counsel was not ineffective for failing to

  make such a motion. See Warren, 712 F.3d at 1104; Carter, 355 F.3d at 924.

  C.   Ineffective Assistance of Appellate Counsel

          Finally, Al-Awadi contends that appellate counsel was ineffective for failing “to raise as

  an issue on direct appeal the district court’s improper admission, over the movant’s objection, of

  evidence implying that movant had an interest in child pornography, as described above under

  Grounds One and Two.” (Dkt. 1 at 7.) “To prevail on a claim that appellate counsel’s performance

  was constitutionally deficient, [a petitioner] must show not only that the claims omitted from his

  direct appeal would have been meritorious, but that they were ‘significant and obvious’ and


                                                   36
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 37 of 39 PageID #: 156




  ‘clearly stronger’ than the issues counsel did raise.” Clark v. United States, 680 F. App’x 470, 473

  (7th Cir. 2017) (quoting Blake v. United States, 723 F.3d 870, 888 (7th Cir. 2013)). Under this

  standard, the district court should “examine the trial court record to determine whether appellate

  counsel failed to present significant and obvious issues on appeal.” Gray v. Greer, 800 F.2d 644,

  646 (7th Cir. 1986). “Significant issues which could have been raised should then be compared to

  those which were raised.” Id. The presumption of effective assistance of counsel will generally

  only be overcome “when ignored issues are clearly stronger than those presented.” Id. To show

  prejudice in this context, a defendant must show that, absent the inadequate performance, “there

  is a reasonable probability that his case would have been remanded for a new trial[.]” Howard v.

  Gramley, 225 F.3d 784, 790 (7th Cir. 2000).

         Al-Awadi’s claim of ineffective assistance of appellate counsel fails because he has failed

  to establish that his argument about the Court’s decision to admit the title of the Reddit page is

  “clearly stronger” than the issues his appellate counsel did raise. His argument on this point is

  wholly conclusory. (See Dkt. 2 at 10.) He fails to even discuss the arguments that his appellate

  counsel did raise, let alone explain why the omitted issue about the Reddit page title is “clearly

  stronger” than those presented. Moreover, the issues appellate counsel did raise were strong

  enough to generate a 15-page published opinion from the Seventh Circuit. On this record—and

  absent any argument from Al-Awadi—the Court cannot conclude that the issue about the Reddit

  page title is “clearly stronger” than the issues appellate counsel did raise.

         Moreover, Al-Awadi has not shown that this issue would have been meritorious if it had

  been raised. As explained above, the Reddit title page was admissible. Accordingly, appellate

  counsel was not ineffective for failing to raise the issue. See Warren, 712 F.3d at 1104; Carter,


                                                    37
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 38 of 39 PageID #: 157




  355 F.3d at 924. Because Al-Awadi has not shown that his counsel’s performance was deficient,

  Al-Awadi’s claim of ineffective assistance of appellate counsel fails.

                                        IV.     CONCLUSION

         For the reasons explained in this Entry, Al-Awadi is not entitled to relief on his § 2255

  motion. Accordingly, his Motion for relief pursuant to § 2255 is DENIED and this action is

  dismissed with prejudice. Judgment consistent with this Entry shall now issue and the Clerk

  shall docket a copy of this Entry in Case No. 1:15-cr-00072-TWP-DML-1. The Motion to

  vacate, Cr. Dkt. [160], shall also be terminated in the underlying criminal action.

                     V. DENIAL OF CERTIFICATE OF APPEALABILITY

         A habeas petitioner does not have the absolute right to appeal a district court’s denial of

  his habeas petition, rather, he must first request a certificate of appealability. See Miller–El v.

  Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

  Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

  proceedings, and 28 U.S.C. § 2253(c), the Court finds that Al-Awadi has failed to show that

  reasonable jurists would find “it debatable whether the petition states a valid claim of the denial of

  a constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”

  Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

  appealability.

         SO ORDERED.

  Date: 4/23/2020




                                                   38
Case 1:18-cv-03327-TWP-MPB Document 18 Filed 04/23/20 Page 39 of 39 PageID #: 158




  DISTRIBUTION:

  John Kindley
  john@kindleylaw.com

  Bradley Paul Shepard
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  brad.shepard@usdoj.gov




                                       39
